Forrester, J., concurring: I concur in the result reached by the majority, but think the here critical portion of regulations section 1.461-2(c)(l) should be declared invalid if it is read as requiring the claimant-beneficiary to sign the written agreement. The Code requires taxpayer to transfer money or property against the asserted liability, and the regulation quite properly requires it placed beyond taxpayer’s control by a written agreement. But requiring the signature of the claimant adds nothing to taxpayer’s loss of control and at the same time destroys, or at least limits and narrows, his rights as remainderman. He is forced into the unnatural posture of admitting and defining his adversary’s strength during negotiations with him, thus limiting taxpayer’s field for maneuver. The Code does not require this penalty. If the regulation does it is invalid. Fay, Sterrett, Goffe, and Wiles, JJagree with this concurring opinion.